ACCEPTED
                                                                                                04-14-00342-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                          12/31/2014 9:26:17 AM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK

                                 No. 04–14–00342–CV
RICHARD A. RODRIGUEZ                                        IN THE COURT FILED
                                                                         OF APPEALS
                                                                               IN
                                                                       4th COURT OF APPEALS
vs.                                           FOURTH COURT OF APPEALS  DISTRICT
                                                               SAN ANTONIO, TEXAS
JPMORGAN CHASE BANK, N.A.                                     AT SAN12/31/2014
                                                                     ANTONIO,  9:26:17 AM
                                                                                   TEXAS
                                                                          KEITH E. HOTTLE
                                                                               Clerk
           Advisory Regarding an Exhibit Volume of the Reporter’s Record

      Comes now appellant Richard A. Rodriguez, and submits this advisory regarding a

computerized exhibit volume of the reporter’s record.

      The reporter’s record has a volume of exhibits with the electronic file name: 04-14-
00342-CV RPT Record V3 Erminia Uviedo 7-28-14.pdf. The first page of the volume is

entitled “February 11, 2014 Volume 3 of 3”.

      The scanning device used to create the scanned images of the exhibits produced them

in a very magnified state, such that they have to be reduced significantly in order to be

viewed in a normally usable fashion.

      The Adobe Acrobat computer screen page viewer will display the face sheet identifying

the exhibit, and when the the next page is displayed–the first page of an exhibit–it is so

large that it has to be reduced down to about 20% of its usual size in order to be viewed in

a similar way as the exhibit face sheet. At that reduced size, the exhibit face sheets are not
legible.

      As was noted in the advisory submitted yesterday regarding a volume of the record,

this exhibit volume could still be used in preparing a brief, and so no motion to correct the

record was made under Tex. R. App. P. 34.6.

      The undersigned does not know what scanning device and computer program were

used to create the exhibit volume. This information is being provided so that its creation

may be examined, and if a decision would be made to re-do the volume, it could be done

while the appeal is still in progress.
                                              1
                                            Respectfully Submitted,


                                            /s/ R. Robert Willmann, Jr.

                                            R. Robert Willmann, Jr.
                                            P.O. Box 460167
                                            San Antonio, Texas 78246
                                            Tel 844-244-9973
                                            Temporary Fax 361-552-4305
                                            Bar No. 21655960
                                            willaw@idworld.net
                                            Attorney for Richard A. Rodriguez

                                 Certificate of Service

   I certify that this document was served by–
    electronic service, or by fax, as applicable, to Marcie Schout, Quilling, Selander,
Lownds, Wislett & Moser, 2001 Bryan Street, Suite 1800, Dallas, Texas 75201 (attorney
for JPMorgan Chase Bank), and
    e-mail to Erminia Uviedo, Court Reporter, Bexar County Justice Center, San Antonio,
Texas 78205,

   on the 31st day of December, 2014.



                                            /s/ R. Robert Willmann, Jr.

                                            R. Robert Willmann, Jr.




                                           2